Citation Nr: 1046505	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  09-28 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 
percent for service-connected residuals of a closed fracture 
second cervical vertebrae with partial spinal injury.  

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1993 to April 1998.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) from a December 2008 rating action of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Waco, Texas.  

The Board notes that the record raises an informal claim of 
entitlement to a total disability rating based on individual 
unemployability (TDIU) due to the Veteran's service-connected 
residuals of a closed fracture second cervical vertebrae with 
partial spinal injury disability (see Veteran's April 2009 
statement and October 2008 VA examination report).  The issue of 
whether entitlement to TDIU is warranted as a result of that 
disability is part and parcel of the increased rating claim.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the issues are 
as noted on the title page.

The issue of entitlement to a total disability rating based on 
TDIU is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The Veteran's service-connected residuals of a closed fracture 
second cervical vertebrae with partial spinal injury disability 
is primarily manifested by subjective pain, forward flexion of 
the cervical spine to 45 degrees, and guarding; there is no 
evidence of muscle spasms, abnormal gait, or abnormal spinal 
contour.


CONCLUSION OF LAW

The criteria for a disability evaluation greater than 10 percent 
for service-connected  residuals of a closed fracture second 
cervical vertebrae with partial spinal injury disability have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103a, 5107 (West 2002); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, DC 5235 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

The RO provided substantially compliant notice in an August 2008 
letter and the July 2009 statement of the case.  The claim was 
subsequently readjudicated in an August 2009 supplemental 
statement of the case.  Mayfield v. Nicholson, 444 F.3d at 1333.  

As for the duty to assist, the Board finds that all necessary 
assistance has been provided to the Veteran, whereas VA has 
obtained service treatment records, VA outpatient treatment 
records, afforded the Veteran an examination, and assisted the 
Veteran in obtaining evidence.  Based on the foregoing, all known 
and available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file, and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.     


Increased Rating

The Veteran maintains that he is entitled to a disability rating 
greater than 10 percent for his cervical spine disability.  In 
that regard, disability evaluations are determined by the 
application of a schedule of ratings, which are based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.  Moreover, while the Board 
must consider the veteran's medical history as required by 
various provisions under 38 C.F.R. Part 4, including sections 
4.2, the regulations do not give past medical reports precedence 
over current findings.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on movement, 
swelling, and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

In the present case, where entitlement to compensation has 
already been established and an increase in the disability rating 
is at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Nevertheless, where the evidence contains factual 
findings that show a change in the severity of symptoms during 
the course of the rating period on appeal, assignment of staged 
ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 
505 (2007). 

Discussion

In a July 2005 rating decision, the RO granted service connection 
and assigned an initial 10 percent disability evaluation for 
residuals of a closed fracture second cervical vertebrae with 
partial spinal injury, effective from November 8, 2004, the date 
of claim.  In granting service connection, the RO noted the 
Veteran's in-service treatment injury of a fracture of the second 
cervical vertebrae and partial spinal cord injury in July 1996, 
subsequent to a motor vehicle accident.  In June 2008, the 
Veteran initiated a claim for an increase in his disability 
rating.  In the December 2008 rating decision on appeal, the RO 
denied the Veteran's claim for an increase in his disability 
rating and continued the 10 percent rating.  

The Veteran's cervical spine disability is currently rated as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5235, the diagnostic code for vertebral fracture.  Disorders of 
the spine may be evaluated either under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes.


Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 10 percent evaluation is appropriate where there is 
forward flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour; or, 
vertebral body fracture with loss of 50 percent or more of the 
height.  A 20 percent evaluation is appropriate where there is 
forward flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle spasm 
or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Note (1) requires an evaluation of any 
associated objective neurological abnormalities, including, but 
not limited to, bowel, or bladder impairment, separately, under 
an appropriate diagnostic code.  38 C.F.R. § 4.71a, DC 5235.

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, a 10 percent disability evaluation is 
warranted for incapacitating episodes having a total duration of 
at least one week but less than two weeks during the past 12 
months and a 20 percent disability evaluation is warranted for 
incapacitating episodes having a total duration of at least two 
weeks but less than four weeks during the past 12 months.  38 
C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 degrees, 
and left and right lateral rotation are zero to 80 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateral flexion, and 
left and right rotation.  The normal combined range of motion of 
the cervical spine is 340 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.  
38 C.F.R. § 4.71a, DC 5235-43, Note (2).

A November 2007 VA outpatient treatment record demonstrates the 
Veteran has guarded range of motion of his neck; however, he has 
essentially full range of motion of flexion, extension, rotation, 
and lateral bending.  

An April 2008 VA outpatient treatment record notes the Veteran's 
reported history of a fractured cervical vertebra.

The Veteran underwent a VA examination in October 2008.  At the 
time, the Veteran reported that he was involved in a motor 
vehicle accident is August 2007.  Following the accident, he was 
hospitalized for three days and developed neck pain.  He reported 
that he was released to work upon discharge from the hospital.  
The Veteran was employed as a material handler from September 
2007 to January 2008; however, he was unable to go back to work 
due to the pain in his neck and the drowsiness from the 
medications, so he stopped working in January 2008.  The Veteran 
reports that he is currently looking for a job.  The Veteran 
complains of neck pain on a level 8/10 that is constant, as well 
as occasional pain in the right upper arm.  He is currently 
taking medication for his condition.  He reports experiencing 
flare-ups every other day with pain at a level 8-9/10, lasting 
from four or five hours to all day.  When a flare occurs, the 
Veteran uses his mother's cervical collar, rests, and takes 
prescribed medications.  The Veteran denied experiencing any 
numbness, weakness, bladder complaints, bowel complaints, or 
erectile dysfunction.  The Veteran denied a history of falling 
and surgery.  Regarding activities of daily living, the Veteran 
reported experiencing difficulty getting in and out of bed due to 
neck pain.  

On examination, the Veteran held his head slightly guarded.  His 
limbs, posture, gait, spinal curvature, and position of head were 
normal.  Range of motion testing of the cervical spine 
demonstrated forward flexion to 45 degrees; extension to 45 
degrees; left lateral flexion from 0 to 30 degrees, out of 45; 
right lateral flexion from 0 to 40 degrees, out of 45; and 
lateral rotation to 80 degrees bilaterally.  Pain was 
demonstrated for lateral flexion, bilaterally, from beginning to 
end; on rotation, in end ranges, bilaterally.  On repetition, 
pain was noted but the examiner stated there were no additional 
limitations due to fatigue, weakness, lack of endurance, or 
incoordination.  Tenderness was noted on palpation in the midline 
and over the cervical paraspinal muscles.  Tenderness was noted 
on palpation of the upper part of the left sternocleidomastoid.  
There were no muscle spasms.  There was guarding during 
movements, more in the right and left lateral rotation movements.  
There was no ankylosis.  There were no gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea; 
dysphagia; atlantoaxial or cervical subluxation or dislocation.  
On neurological examination, there were no sensory deficits or 
muscular atrophy in all four extremities.  The Veteran's muscle 
tone was normal.  His motor strength was a 5/5 in all four 
extremities.  His deep tendon reflexes were physiologic and equal 
in all four extremities.  The Veteran did not have any 
incapacitating episodes during the past 12-month period.  X-rays 
of the cervical spine demonstrated stable partial fusion of C2 
and C3 which may reflect remote trauma.  

Upon examination and review of the Veteran's electronic medical 
records and prior March 2005 VA examination, the examiner 
diagnosed the Veteran with a closed healed fracture second 
cervical vertebra with residual cervical spine strain and 
physiologic fusion C2-C3 vertebra.  

In an April 2009 statement, the Veteran reported that his 
disability prevents him from being employed in certain positions; 
including jobs that require standing for prolonged periods of 
time, lifting heavy objects, and wearing a hard hat.  The Veteran 
further reported that most companies will not hire him due to his 
condition, as it is an insurance risk.  In addition, the Veteran 
reported that the medication he is prescribed keeps him from 
operating machinery or driving equipment.    

A May 2009 VA outpatient treatment record demonstrates the 
Veteran sought treatment for pain in his cervical spine. 

A September 2009 VA outpatient treatment record demonstrates the 
Veteran complained of neck pain associated with a motor vehicle 
accident he was involved in 1996, resulting in a C2 fracture and 
pain since the accident.  

Given the evidence of record, the Board finds there is no support 
for a disability evaluation in excess of 10 percent for the 
Veteran's service-connected cervical spine disability.  Regarding 
the October 2008 VA examination, the Veteran does not warrant an 
increase in rating based on his limitation of motion, and there 
is no noted muscle spasm, abnormal gait, or abnormal spinal 
contour.  Specifically, forward flexion of the cervical spine has 
not been shown to be greater than 15 degrees but not greater than 
30 degrees.  The October 2008 VA examination noted forward 
flexion from 0 to 45 degrees.  Combined range of motion in 
October 2008 was to 320 degrees.  Further, VA outpatient 
treatment records do not show that the Veteran warrants an 
increase in rating based upon the aforementioned considerations, 
including range of motion, muscle spasms, guarding, or ankylosis.  
Finally, while there is evidence of guarding, there is no 
evidence of guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  See November 2007 VA outpatient treatment 
record and October 2008 VA examination report.  Thus, based on 
the aforementioned evidence, the Veteran has not met the 
schedular requirements for a 20 percent disability evaluation 
under DC 5235.

The Board has considered all applicable statutory and regulatory 
provisions to include 38 C.F.R. §§ 4.40 and 4.59 as well as the 
holding in DeLuca regarding functional impairment attributable to 
pain, particularly in light of the fact that the Veteran's 
disability is essentially manifested by pain.  Although the 
Veteran has shown pain on motion, the Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
service-connected cervical spine injury are, however, already 
contemplated by the 10 percent rating for his cervical spine 
disability.  The October 2008 VA examination report noted the 
Veteran experienced pain on lateral flexion bilaterally.  Left 
lateral flexion was limited to 30 degrees and right lateral 
flexion was limited to 40 degrees, due to pain.  However, as 
discussed above, forward flexion of the cervical spine is shown 
to be to greater than 30 degrees; indeed, the Veteran 
demonstrated forward flexion to 45 degrees without subjective or 
objective evidence of pain.  Furthermore, the October 2008 VA 
examination report included the examiner's comment that there 
were no additional limitations due to fatigue, weakness, lack of 
endurance, or incoordination.  

The Veteran has not been diagnosed with degenerative disc disease 
during the period considered, thus a discussion of an increase in 
disability rating under DC 5243 is not necessary.  

The Board further finds that a separate evaluation is not 
warranted for neurological symptoms associated with the Veteran's 
service-connected cervical spine disability.  During the October 
2008 VA examination, the Veteran reported experiencing occasional 
pain to his right arm.  However, neurological examination 
demonstrated the Veteran's right upper extremity to be without 
any sensory deficits; there was no muscular atrophy; his muscle 
tone was normal; his motor strength was a 5/5; and his deep 
tendon reflexes were physiologic and equal in the upper 
extremities.  The absence of documented neurological disability 
is found to be more probative than the Veteran's reported 
complaints.  Therefore, the Board finds there is no basis to 
award a separate disability rating for a neurological impairment 
associated with the Veteran's service-connected cervical spine 
disability.  

Thus, the Veteran has not met the schedular requirements for the 
next higher 20 percent disability evaluation.

In sum, there is no support for an initial disability rating in 
excess of 10 percent for the Veteran's service-connected cervical 
spine disability.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
54 (1990).  

Extraschedular Considerations

The Veteran has indicated that his service-connected cervical 
condition has caused him to stop working in January 2008 due to 
pain; he further reported that when he was working, he had 
difficulty standing for long periods of time, lifting heavy 
objects due to the pain.  See October 2008 VA examination report 
and April 2009 statement from the Veteran.  As such, the Board 
must adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 22 
Vet. App. 242 (2008).  

The Board finds that the record does not establish that the 
rating criteria are inadequate for rating the Veteran's service-
connected cervical spine disability.  The competent medical 
evidence of record shows that his disability is primarily 
manifested by pain, tenderness and limitation of motion.  Many of 
the applicable diagnostic codes used to rate the Veteran's 
disability provide for ratings based on limitation of motion.  
See for example DC 5235.  The effects of pain and functional 
impairment have been taken into account and are considered in 
applying the relevant criteria in the rating schedule.  See 38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.  The 
effects of the Veteran's disabilities have been fully considered 
and are contemplated in the rating schedule; hence, referral for 
an extraschedular rating is unnecessary at this time.  Thun v. 
Peake, 22 Vet. App. 111, 115 (2008). 

ORDER

Entitlement to a disability rating in excess of 10 percent for 
service-connected residuals of a closed fracture second cervical 
vertebrae with partial spinal injury is denied.   


REMAND

Additional development is required before the issue of 
entitlement to TDIU can be adjudicated.  Specifically, it is 
determined that the Veteran be furnished with appropriate notice 
regarding the issue of entitlement to TDIU, as well as an 
examination for the reasons discussed below.  

The record raises an informal claim of entitlement to a TDIU due 
to the Veteran's service-connected residuals of a closed fracture 
second cervical vertebrae with partial spinal injury disability.  
In his April 2009 statement, the Veteran reported
that his disability prevents him from being employed in certain 
positions; including jobs that require standing for prolonged 
periods of time, lifting heavy objects, and wearing a hard hat.  
The Veteran further reported that most companies will not hire 
him due to his condition, as it is an insurance risk.  In 
addition, the Veteran reported that the medication he is 
prescribed keeps him from operating machinery or driving 
equipment.    

Moreover, during the October 2008 VA examination, the examiner 
noted that the Veteran was last employed in January 2008.  The 
examination report shows that the Veteran reported that he was 
unable to work due to pain in his neck and drowsiness from the 
medications; however, the October 2008 examination did not 
expressly address whether the Veteran was unemployable as a 
result of his service-connected cervical spine disability.  

Accordingly, an opinion should be obtained as to whether the 
Veteran's service-connected disability precludes substantially 
gainful employment.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied in 
accordance with the recent court decisions, 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 38 
C.R.F. § 3.159(e), and any other applicable 
legal precedent.  Specifically, the RO should 
furnish the Veteran notice informing the 
Veteran of 38 C.F.R § 4.16, regarding the 
claim of entitlement to TDIU.

2.  Upon completion of the foregoing, 
schedule the Veteran for an appropriate VA 
examination in order to determine the effect 
of his service-connected disability on his 
employability.  The claims folder should be 
made available to the examiner for review.  
Any indicated evaluations, studies, and/or 
tests deemed to be necessary by the examiner 
should be accomplished.  

Based on examination findings and review of 
the record, the examiner should offer an 
opinion as to whether it is at least as 
likely as not the Veteran's service-
connected residuals of a closed fracture 
second cervical vertebrae with partial spinal 
injury, without regard to his non service-
connected disabilities, or his age, render 
him unable to secure and follow a 
substantially gainful occupation.   

A complete rationale should be given for all 
opinions and expressed.  If the examiner 
cannot respond without resorting to 
speculation, he should explain why a response 
would be speculative.

3.  Thereafter, readjudicate the Veteran's 
claim of entitlement to a total disability 
rating based on individual unemployability 
(TDIU), which is deemed a component of the 
increased rating claim and is found to 
already be under the Board's jurisdiction.  
If the decision remains adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


